Case: 1:16-cv-05298 Document #: 195 Filed: 03/07/19 Page 1 of 1 PageID #:4330

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Lecat's Ventriloscope
                                      Plaintiff,
v.                                                        Case No.: 1:16−cv−05298
                                                          Honorable Ruben Castillo
MT Tool and Manufacturing
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 7, 2019:


        MINUTE entry before the Honorable Ruben Castillo: After careful review of
Plaintiff's motion for judgment as a matter of law at the conclusion of all the trial
evidence, for all the reasons stated in open court, said motion [194] is partially denied and
partially granted. The Court found that a jury could rationally find for the defendant on the
issue of infringement liability. However, the Court found that no reasonable jury could
find in favor of defendant MT Tool on its affirmative defenses that the plaintiff's 141
Patent was either invalid or unenforceable under the applicable evidentiary standard
required for these affirmative defenses in light of the undisputed trial evidence.(rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
